Citation Nr: 0433950	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  99-16 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for a prostate 
disorder.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right hip disorder, claimed as due to injury/surgery 
residuals incurred at a Department of Veterans Affairs (VA) 
facility in April 1996.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


REMAND

In a VA Form 9, received by VA in August 1999, the veteran 
indicated his desire to have a hearing before a Veterans Law 
Judge at the RO.  He expressed similar wishes in a photocopy 
of the VA Form 9 received in September 1999.  It appears that 
no action was taken on the hearing request.  

Noteworthy in the instant case, the steps to be taken to 
perfect an appeal to the Board following an adverse 
determination by an agency of original jurisdiction are set 
out fully in statute and regulations.  "Appellate review 
will be initiated by a notice of disagreement [NOD] and 
completed by a substantive appeal after a statement of the 
case [SOC] is furnished as prescribed in this section."  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  "Proper completion 
and filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal."  38 C.F.R. 
§ 20.202.  The NOD and the substantive appeal must be filed 
with the activity/office that entered the determination with 
which disagreement has been expressed.  38 U.S.C.A. § 
7105(b)(1); 38 C.F.R. § 20.300.

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1).  Thereafter, a claimant must file the substantive 
appeal within 60 days from the date the SOC is mailed or 
within the remainder of the one-year time period from the 
date of mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  The substantive 
appeal should set out specific arguments relating to errors 
of fact or law made by the RO in reaching the determination 
being appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.202.  An application for review on appeal shall not be 
entertained unless it is in conformity with this Chapter 
[Chapter 71].  38 U.S.C.A. § 7108.

Here, a rating decision in October 1997 denied the claims set 
out on the first page of this decision.  The RO notified the 
veteran of this decision by a letter dated October 30, 1997.  
Therefore, the one-year appeals period expired on October 31, 
1998, one year after "the date of mailing of the notice of 
the result of the initial review or determination."  38 
U.S.C.A. § 7105(b)(1).

A timely NOD from the veteran was received on December 15, 
1997.  The RO issued an SOC regarding these matters on May 
25, 1999.  It was mailed to the veteran at his most recent 
address of record.  He was notified that he was required to 
file a formal appeal to complete his appeal, and a VA Form 9 
(with "instructions") was provided for that purpose.  He 
submitted a VA Form 9, which was received by VA on August 30, 
1999.  As part of this VA Form, he indicated his desire to be 
afforded a hearing before a (now called) Veterans Law Judge.

As noted above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of an SOC 
(as here) or the remainder of the one-year period after the 
mailing of notice of the initial determination, whichever is 
longer.  In this case, the Board's review of the record shows 
that the veteran did not perfect his appeal by filing a 
substantive appeal in a timely fashion.  Absent a timely 
substantive appeal, the Board is without jurisdiction to 
adjudicate such claims.  

To ensure due process, and because Travel Board hearings are 
scheduled by the RO, the case is REMANDED to the RO for the 
following:

1.  The RO should issue a letter to the 
veteran explaining how the timeliness 
provisions for filing a substantive 
appeal apply to his appeal of the October 
1997 rating decision.  He should 
specifically be advised of the law and 
regulations pertaining to substantive 
appeals, and that he may present argument 
(and any evidence) in this matter. 

2.  The RO should arrange for the veteran 
to be scheduled for a hearing before a 
traveling Veterans Law Judge at the RO.  
All correspondence in this matter must be 
associated with the claims folder.

The purpose of this remand is to satisfy due process 
requirements.  He has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


